Cost retaxed April 29, 1947                        ON MOTION TO RETAX COSTS
15, 16. This cause is before us upon objections made by the respondent to the following two items which are in the appellant's cost bill:
"Premium on Appeal Bond (2 years) ______ $20.00
  "Postage costs for forwarding abstract and briefs to Supreme Court __________   1.49"
The objection to the first item is overruled: § 101-1402, subd. 5, O.C.L.A. The objection to the second item is sustained: § 10-912, O.C.L.A., and Rule 19 of this court. *Page 144